The indictment charged this appellant with the offense of murder in the first degree, in that he unlawfully and with malice aforethought killed Roy William Saulsbury by shooting him with a pistol. The indictment was returned into open court by the grand jury, and filed on October 2, 1934. The defendant was arraigned on October 3, 1934, and interposed his plea of not guilty. The trial of this case was set for and had on October 12, 1934, which resulted in the conviction of the accused for the offense of murder in the second degree, and the jury fixed his punishment at imprisonment for twelve years. Judgment of conviction was duly pronounced and entered, and the court sentenced the defendant to imprisonment in the penitentiary for twelve years. From said judgment this appeal was taken.
No question, except the regularity of the proceedings in the court below as shown by the record, is presented. As the law required, we have examined the record and find it regular and without error. The judgment of conviction from which this appeal was taken will therefore stand affirmed.
Affirmed.